DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on February 12, 2021 has been entered.  Claims 10, 20-22 and 33 have been amended.  Claims 1-9, 14 and 26 have been canceled.  Claims 10-13, 15-25 and 27-33 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments filed February 12, 2021, with respect to the claims 10 and 22 under 103 rejections, have been fully considered but they are not persuasive.  
	On page 9 of the response the Applicant argues the rejection of claims 10 and 22.  Specifically the Applicant argues that Dow and Slaby fail to teach a wearable hand device that comprises a portion configured to secure a finger and a housing to which a first sensor and a second sensor are coupled.  The Examiner respectfully disagrees.  
	Fig. 2A of Dow clearly shows that ring 100 comprises a housing (210, 220, 230) and an inner portion 210 configured to secure a finger.  In paragraphs [0033] and [0042]-[0043], Dow further discloses that the ring 100 includes a fingerprint sensor along touch surface 230 and a second sensor to determine if ring 110 is being worn by a user.  Thus the combination of Dow and Slaby discloses all of the limitations of claims 10 and 22 as amended.  Therefore the rejections are maintained. 
			

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 10-13, 15, 17-18, 20, 22-25, 27, 29-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 2016/0378184) in view of Slaby et al. (US 2014/0279528).    
Regarding claim 10, Dow discloses a wearable hand device configured to be mounted on a finger (Figs 1-2A; [0026], e.g., ring 110 is configured to be mounted on a finger), the device comprising:
a portion configured to secure the finger to the wearable hand device (Fig. 2A; [0026], e.g., the inner ring 210 is configured to secure the finger to the ring 110);
a housing ([0026], e.g., the housing 220); 
	a first sensor coupled to the housing ([0033], [0043], e.g., ring 110 includes a fingerprint sensor along touch surface 230);    
	a second sensor coupled to the housing (Fig. 4; [0042], e.g., ring 110 includes one or more sensors to determine if ring 110 is being worn by a user); and 
	one or more processors in communication with the first sensor and the second sensor and further in communication with a wearable head device (Figs. 1 and 6; [0024]-[0025], [0048], e.g., the ring 110 comprises a processor 604 (e.g., ring program 115) in communication with the 
	receiving first input via the first sensor, the first input comprising fingerprint data associated with a thumb ([0033], [0043], e.g., the user places or swipes across a thumb to authenticate usage of ring 110. The fingerprint sensor sends authentication information to ring program 115receiving fingerprint data from the fingerprint sensor);   
	determining, based on the first input, whether the thumb is in proximity to the wearable hand device, wherein determining whether the thumb is in proximity to the wearable hand device comprises authenticating the fingerprint data (Fig. 4; [0033], [0043], e.g., the ring program 115 determines a thumb is in proximity to the ring and authenticates usage of the ring 110);   
	in response to a determination that the thumb is in proximity to the wearable hand device, sending a control signal to the wearable head device (Fig. 4; [0033], [0043]-[0044], e.g., if the ring program 115 determines that the identified wearer is authorized to use ring 110 (step 406), then the ring program 115 sends corresponding commands, based on interactions by a wearer with ring 110, to device program 145 (step 410)); 
	in response to a determination that the thumb is not in proximity to the wearable hand device, forgoing sending the control signal to the wearable head device ([0044], e.g., if the received fingerprint data does not match a user’s identity stored on the ring 110, then the ring program 115 ends processing and creases sensing commands);
	receiving second input via the second sensor, the second input comprising detection data indicating that the wearable hand device is mounted on the finger; and 
	in response to receiving the second input, determining that the wearable hand device is mounted on the finger (Fig. 4; [0042], e.g., ring 110 includes a heart rate sensor to determine if a 
	Dow does not specifically disclose wherein the fingerprint data is associated with the finger.
	However, Slaby discloses a wearable hand device configured to be mounted on a finger (Fig. 2; [0024], e.g., ring 204 is configured to be mounted on a finger), the device comprising:
	a fingerprint sensor configured to capture fingerprint data associated with the finger ([0025], e.g., a fingerprint sensor 206 is integrated inside the band 208 of the ring); and 
	a presence sensor configured to detect that the wearable device is mounted on the finger  ([0029], e.g., a presence sensor 210 detects the one or more biometric characteristics of the user, which indicates user presence), wherein the fingerprint sensor is integrated with the presence sensor (Fig. 2; [0028]-[0029]).		 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Slaby in the invention of Dow for providing a fingerprint sensor with an integrated presence sensor on an inner circumferential surface of a ring device because it would allow the fingerprint sensor to capture fingerprint image as the ring device is placed on a finger of a user and to detect user presence rather than implementing a separate presence sensor (see [0027] of Slaby). 

	Regarding claim 11, Dow does not disclose the method further comprising: in response to a determination that the finger is not in proximity to the wearable hand device, sending a second control signal to the wearable head device.

	one or more processors in communication with the sensor and further in communication with an associated device (Figs. 2 and 7; [0054], e.g., the ring 204 comprises a processor in communication with the fingerprint sensor and an associated device 106), the one or more processors configured to perform a method comprising:
	receiving first input via the fingerprint sensor, the first input comprising fingerprint data associated with the finger (Fig. 5; [0043], e.g., receiving the fingerprint image of the finger);    
	determining, based on the first input, whether the finger is in proximity to the wearable hand device, wherein determining whether the finger is in proximity to the wearable hand device comprises authenticating the fingerprint data (Figs 2 and 5; [0043], e.g., the ring 204 detects the presence of the finger and authenticates the fingerprint image of the finger); 
	in response to a determination that the finger is in proximity to the wearable hand device, sending a control signal to the associated device ([0045]-[0046], e.g., sending a control signal to maintain operability of the associated device 106 if the finger is in proximity to the associated device); and
	in response to a determination that the finger is not in proximity to the wearable hand device, forgoing sending the control signal to the wearable head device and sending a second control signal to the wearable head device ([0045]-[0046], e.g., if the finger is not in proximity to the associated device, stop sending the control signal to maintain operability of the associated device 106 and sending a second control signal to lock the associated device or render the associated device 106 inoperable.  Also see [0026]).  	


	Regarding claim 12, Dow in view of Slaby further discloses the wearable hand device of claim 11, wherein the second control signal deactivates a function of the wearable head device ([0026], [0046] of Slaby, e.g., the associated device can lock some or all of its functionality for security, or otherwise be rendered inoperable). 

Regarding claim 13, Dow in view of Slaby does not disclose wherein the second control signal turns off the wearable head device.
However, it is well known in the art that a wearable head device performs functions by consuming batter power supplied by a battery in the wearable head device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Dow in view of Kim and Slaby to turn off the wearable head device if the second control signal does not indicate user presence in order to reduce power consumption of a wearable head device, thereby extending battery life of the wearable head device.    



Regarding claim 17, Dow in view of Slaby further discloses the wearable hand device, wherein at least one of the first sensor and the second sensor comprises a proximity sensor (see Fig. 2; [0027],[0052],  e.g.,  optical sensor or ultrasonic sensor can be used to detect is the user is in proximity to the device).

	Regarding claim 18, Dow in view of Slaby further discloses the wearable hand device of claim 10, wherein the first sensor comprises a touch pad (Fig. 2; [0025], [0027] of Slaby, e.g. the fingerprint sensor 206 comprises a touch pad).  	

	Regarding claim 20, Dow further discloses the wearable hand device of claim 10, wherein the wearable hand device further comprises an input device, and the method further comprises determining the control signal based on input received via the input device ([0032], [0044], e.g., the control signal is based on input received via a rotary sensor). 	
	
 	Regarding claim 22, this claim is rejected under the same rationale as claim 10.	
	Regarding claim 23, this claim is rejected under the same rationale as claim 11.		
Regarding claim 24, this claim is rejected under the same rationale as claim 12.	
Regarding claim 25, this claim is rejected under the same rationale as claim 13.	
Regarding claim 27, this claim is rejected under the same rationale as claim 15.

	Regarding claim 30, this claim is rejected under the same rationale as claim 18.
	Regarding claim 32, this claim is rejected under the same rationale as claim 20.

6.	Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 2016/0378184) in view of Slaby et al. (US 2014/0279528), and further in view of Lombardi et al. (US 2015/0126246).    
Regarding claim 16, Dow in view of Slaby does not disclose the wearable hand device of claim 10, wherein at least one of the first sensor and the second sensor comprises a mechanically activated sensor.  
Lombardi discloses a handheld device (Fig. 1; [0014], e.g., device 100) comprising: a sensor comprising an integrated switch having a fingerprinted sensor (FPR) and a mechanical switch, wherein the device powers off if the mechanical switch is actuated for longer than a threshold period of time (see abstract, [0014], [0016], [0023]-[0024]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lombard in the invention of Dow in view of Slaby to provide an integrated sensor having a finger print sensor and a mechanical switch in order to allow a user to power off a device by contacting a fingerprint sensor and actuating a switch simultaneously.

Regarding claim 28, this claim is rejected under the same rationale as claim 16. 

s 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 2016/0378184) in view of Slaby et al. (US 2014/0279528), and further in view of Tokutake (US 2016/0124579).   
	Regarding claim 19, Dow in view of Slaby does not disclose the wearable hand device of claim 10, wherein the device further comprises an orientation sensor, and the method further comprises determining the control signal based on input received via the orientation sensor.
	However, Tokutake discloses a wearable hand device (Fig. 1A; [0038], e.g., a user operates a ring input device to direct and control a portable spectacles or glasses 40) comprising: an orientation sensor; and a processor configured to determine a control signal based on input received via the orientation sensor (Fig. 10; [0038], [0061]-[0062], [0066]-[0067], e.g., the ring input device 1 includes accelerometer 13 and a gyroscope 14 and provides a control signal to a wearable head device based on input received via the accelerometer 13 and the gyroscope 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Tokutake in the invention of Dow in view of Slaby for including an accelerometer and a gyroscope within a ring so that input operations can be transmitted to direct and control a wearable head device. 

Regarding claim 31, this claim is rejected under the same rationale as claim 19. 

	Allowable Subject Matter
8.	Claims 21 and 33 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  

within a threshold time after authenticating the fingerprint data, the second input comprising detection data indicating that the wearable hand device is mounted on the finger; in accordance with a determination that the second input is received within the threshold time after authenticating the fingerprint data, sending a control signal to the wearable head device; and in accordance with a determination that the second input is not received within the threshold time after authenticating the fingerprint data, forgoing sending the control signal to the wearable head device” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG ZHOU/Primary Examiner, Art Unit 2623